UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4763


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROMALDO SALAS MENDOZA, a/k/a Jose Cambre Camacho,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cr-00051-CCE-3)


Submitted:   June 21, 2012                 Decided:   June 25, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven R. Kiersh, KIERSH LAW OFFICE, Washington, DC, for
Appellant.    Ripley Rand, United States Attorney, Sandra J.
Hairston, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Romaldo   Salas     Mendoza      appeals     his   forty-six-month

sentence    imposed   after     he   pled    guilty    pursuant     to   a   plea

agreement to one count of possession of firearms by an illegal

alien, in violation of 18 U.S.C. §§ 922(g)(5), 924(a)(2) (2006).

Mendoza asserts that the district court erred when it calculated

his Guidelines range because he argues that his base offense

level should not have been increased: (1) two levels, pursuant

to U.S. Sentencing Guidelines Manual (“USSG”) § 2K2.1(b)(1)(A)

(2010), because he asserts that the Government did not establish

that his crime involved more than the one firearm recovered from

his bedroom; and (2) four levels, pursuant to USSG § 2K2.1(b)(6)

(2010), because he asserts that the Government did not establish

that he used or possessed a firearm “in connection with another

felony offense[.]”     We affirm.

            The   burden   is   on   the    Government    to   establish     by   a

preponderance of the evidence that the district court should

apply a sentencing enhancement.             See United States v. Blauvelt,

638 F.3d 281, 293 (4th Cir.), cert. denied, 132 S. Ct. 111

(2011).     We review the sentence imposed by a district court

under   a   “deferential   abuse-of-discretion         standard.”        Gall     v.

United States, 552 U.S. 38, 41 (2007).                 We nonetheless review

the district court’s factual findings underlying its Guidelines

range calculation for clear error, and its legal conclusions de

                                       2
novo.      United States v. Harvey, 532 F.3d 326, 336 (4th Cir.

2008).      We have reviewed the record and have considered the

parties’ arguments and discern no error in the district court’s

decision     to    increase     Mendoza’s    offense    level       under    USSG

§§ 2K2.1(b)(1)(A), (b)(6).

            Accordingly, we affirm the district court’s judgment.

We   dispense     with   oral   argument    because   the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      3